Citation Nr: 1003680	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
operative residuals of left shoulder dislocation. 

2.  Entitlement to service connection for a chronic 
disability of the left hand, wrist, and elbow, manifested by 
pain, numbness, and loss of strength, claimed as secondary to 
service-connected post-operative residuals of left shoulder 
dislocation. 

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2005 
and July 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.    

In connection with this appeal, the Veteran and his spouse 
testified at a personal hearing before a Decision Review 
Officer sitting at the RO in September 2008; a transcript of 
that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In December 2009 statement, the Veteran's attorney indicated 
that the Veteran wished to appear at a video-conference 
hearing before a Veteran's Law Judge.  Such hearing has not 
been scheduled.  Therefore, a remand is necessary in order to 
afford the Veteran his requested video-conference hearing.  
38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video-conference hearing before a 
Veterans Law Judge.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


